Case 1:20-cv-10072-WGY Document 11 Filed 01/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

)
TBD BREWING LLC (D/B/A )
AERONAUT BREWING CO.,), )
)
)
Plaintiff, )
)

Vv. ) Case No. 1:20-cv-10072-WGY
)
BENJAMIN HOLMES and )
FERMENTATION ARTS BRASSERIE, LLC )
)
)
Defendants. )
)

NOTICE OF APPEARANCE

 

Please enter my appearance as attorney for the Defendants, Benjamin Holmes and

Fermentation Arts Brasserie, LLC, in the above-captioned action.

Respectfully submitted by
Defendants’ attorney,
Adam Dash, Esq. BBO#557239
Adam Dash & Associates
48 Grove Street, Suite 304

“ Somerville, MA 02144

(617) 625-7373
dash@adamdashlaw.com
Case 1:20-cv-10072-WGY Document 11 Filed 01/16/20 Page 2 of 2

CERTIFICATE OF SERVICE

I, Adam Dash, attorney for Defendants Benjamin Holmes and Fermentation Arts
Brasserie, LLC, hereby certify that the above document was served on Plaintiff's counsel by
hand and via email on this January 16, 2020.

ZO
Adam Dash, Esq. BBO#557239
Adam Dash & Associates
48 Grove Street, Suite 304
Somerville, MA 02144
(617) 625-7373
dash@adamdashlaw.com

 
